Exhibit 10.2
 
FUND ACCOUNTING SERVICING AGREEMENT
 
THIS AGREEMENT is made and entered into as of this 10th day of November, 2015,
by and between BDCA VENTURE, INC., a Maryland corporation (the “Fund”), and U.S.
BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company (“USBFS”).
 
WHEREAS, the Fund is a closed-end management investment company that has elected
to be regulated as a business development company under the Investment Company
Act of 1940 (the “1940 Act”);
 
WHEREAS, the Fund and 1100 Capital Consulting, LLC (the “Administrator”) have
responsibility over the accounting-related function for the Fund;
 
WHEREAS, the Fund desires to retain USBFS to aid it in connection with its
responsibility for the Fund’s accounting-related function;
 
WHEREAS, USBFS is willing to aid the Fund in connection therewith on the terms
and conditions hereafter set forth; and
 
WHEREAS, the Fund has engaged the Administrator to provide administrative
consulting services to the Fund, to provide personnel to act as certain
executive officers of the Fund and to act as a liaison to, and deal directly
with, USBFS in its provision of accounting services to the Fund under this
Agreement.
 
NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:


1.             Engagement of USBFS
The Fund hereby engages USBFS to aid it in connection with its responsibility
for the Fund’s accounting-related function on the terms and conditions set forth
in this Agreement, and USBFS hereby accepts such engagement and agrees to
perform the services and duties set forth in this Agreement.


2.             Services and Duties of USBFS
 
USBFS shall provide the following fund accounting services for the Fund:  
 
                A.      Portfolio Accounting Services:
 

 
(1)                 
Maintain portfolio records on a trade date+1 basis using security trade
information communicated from the Fund.



  (2)                 
As of the end of each of the Fund’s fiscal years and first three fiscal quarters
(each such date is referred to herein as a “valuation date”), obtain prices from
a pricing source approved by the Board of Directors of the Fund (the “Board of
Directors” or the “Directors”) and apply those prices to the portfolio
positions.  For those securities where market quotations are not readily
available, the Board of Directors shall provide, in good faith, the fair value
for such securities.

 
 
1

--------------------------------------------------------------------------------

 
 
(3)                 
Identify interest and dividend accrual balances as of each valuation date and
calculate gross earnings on investments for the accounting period.



(4)                 
Determine gain/loss on security sales and identify them as short-term or
long-term; account for periodic distributions of gains or losses to shareholders
and maintain undistributed gain or loss balances as of each valuation date.



B.       Expense Accrual and Payment Services:


(1)                 
For each valuation date, record the expense accrual amounts as directed by the
Fund as to methodology, rate or dollar amount.



(2)                 
Record payments for expenses upon receipt of written authorization from the
Fund.



(3)                 
Account for expenditures and maintain expense accrual balances at the level of
accounting detail, as agreed upon by USBFS and the Fund.



(4)                 
Provide expense accrual and payment reporting.



C.       Fund Valuation and Financial Reporting Services:


(1)                 
Account for Fund share repurchases, tenders, sales, exchanges, transfers,
dividend reinvestments, and other Fund share activity as reported by the Fund’s
transfer agent on a timely basis.



(2)                 
Apply equalization accounting as directed by the Fund.



(3)                 
Determine net investment income (earnings) or loss for the Fund as of each
valuation date.  Account for periodic distributions of earnings to shareholders
and maintain undistributed net investment income balances as of each valuation
date.



(4)                 
Maintain a general ledger and other accounts, books, and financial records for
the Fund in the form as agreed upon.



(5)                 
Calculate the net asset value of the Fund according to the accounting policies
and procedures set forth in the prospectus (the “Prospectus”) included in the
Fund’s registration statements filed under the Securities Act of 1933 or other
operative documents.

 
 
2

--------------------------------------------------------------------------------

 
 
(6)                 
Calculate per share net asset value, per share net earnings and loss, and other
per share amounts reflective of Fund operations as of each valuation date and at
such time as requested by the Fund.



(7)                 
Communicate, at an agreed upon time, the per share price for each valuation date
to parties as agreed upon from time to time.



(8)                 
Prepare monthly reports and schedules that document the adequacy of accounting
detail to support month-end ledger balances.



D.      Tax Accounting Services:


(1)                 
Maintain accounting records for the investment portfolio of the Fund to support
the tax reporting required for Internal Revenue Service defined regulated
investment companies.



(2)                 
Maintain tax lot detail for the Fund’s investment portfolio.



(3)                 
Calculate taxable gain/loss on security sales using the tax lot relief method
designated by the Fund.



(4)                 
Provide the necessary financial information to support the taxable components of
income and capital gains distributions to the Fund’s transfer agent to support
tax reporting to the shareholders.



E.       Compliance Control Services:


(1)                 
Support reporting to regulatory bodies and support financial statement
preparation by making the Fund's accounting records available to the Fund, the
Securities and Exchange Commission (the “SEC”), and the Fund’s outside auditors.



(2)                 
Maintain accounting records according to the 1940 Act and regulations provided
thereunder.



(3)                 
Assist the Fund’s Chief Executive Officer and Chief Financial Officer in
connection with establishing and maintaining internal control over financial
reporting (as defined in Rules 13a-15(f) and 15-d(f) under the Securities
Exchange Act  of 1934 (the “1934 Act”)) for the Fund.



 
3

--------------------------------------------------------------------------------

 
 
F.       USBFS will perform the following accounting functions on a monthly
basis:


(1)                 
Reconcile cash and investment balances of the Fund with the Fund’s custodian,
and provide the Fund with the beginning cash balance available for investment
purposes.



(2)                 
Transmit or mail a copy of the portfolio valuation to the Fund.

 
G.       In addition, USBFS will:


(1)                 
Prepare monthly security transactions listings (including any conversions or
exchanges of securities).



(2)                 
Supply various statistical data as requested by the Fund on an ongoing basis.



(3)                 
Prepare a monthly reconciliation between the Fund’s cash portfolio as held on
USBFS’s accounting records and the Fund’s internal records.



3.             License of Data; Warranty; Termination of Rights
 
 
                 A.
The valuation information and valuations being provided to the Fund by USBFS
pursuant hereto (collectively, the “Data”) is being licensed, not sold, to the
Fund. The Fund has a limited license to use the Data only for purposes necessary
to valuing the Fund’s assets and reporting to regulatory bodies and the Fund’s
stockholders (the “License”). The Fund does not have any license nor right to
use the Data for purposes beyond the intentions of this Agreement including, but
not limited to, resale to other users or use to create any type of historical
database. The License is non-transferable and not sub-licensable. The Fund’s
right to use the Data cannot be passed to or shared with any other entity.
 
The Fund acknowledges the proprietary rights that USBFS and its suppliers have
in the Data.

 
                 B.
THE FUND, HEREBY ACCEPTS THE DATA AS IS, WHERE IS, WITH NO WARRANTIES, EXPRESS
OR IMPLIED, AS TO MERCHANTABILITY OR FITNESS FOR ANY PURPOSE OR ANY OTHER
MATTER.



                 C.               
USBFS may stop supplying some or all Data to the Fund if USBFS’ suppliers
terminate any agreement to provide Data to USBFS.  Also, USBFS may stop
supplying some or all Data to the Fund if USBFS reasonably believes that the
Fund is using the Data in violation of the License, or breaching its duties of
confidentiality provided for hereunder, or if any of USBFS’ suppliers demand
that the Data be withheld from the Fund.  USBFS will provide notice to the Fund
of any termination of provision of Data as soon as reasonably possible.

 
 
4

--------------------------------------------------------------------------------

 
 
4.             Pricing of Securities


                A.
For each valuation date, USBFS shall obtain prices from a pricing source
recommended by USBFS and approved by the Fund and apply those prices to the
portfolio positions of the Fund.  For those securities where market quotations
are not readily available, the Board of Directors shall provide, in good faith,
the fair value for such securities.



If the Fund desires to provide a price that varies from the price provided by
the pricing source, the Fund shall promptly notify and supply USBFS with the
price of any such security on each valuation date.  All pricing changes made by
the Fund will be in writing and must specifically identify the securities to be
changed by CUSIP, name of security, new price or rate to be applied, and, if
applicable, the time period for which the new price(s) is/are effective.


                B.
For those securities of the Fund where market quotations are not readily
available, the Board of Directors shall provide, in good faith, the fair value
for such securities.



5.            Changes in Accounting Procedures
 
Any resolution passed by the Board of Directors that affects accounting
practices and procedures under this Agreement shall be effective upon written
receipt of notice and acceptance by USBFS.
 
6.            Changes in Equipment, Systems, Etc.
 
USBFS reserves the right to make changes from time to time, as it deems
advisable,relating to its systems, programs, rules, operating schedules and
equipment, so long assuch changes do not adversely affect the services provided
to the Fund underthisAgreement or the Fund’s internal control over financial
reporting.


7.             Compensation


USBFS shall be compensated for providing the services set forth in this
Agreement in accordance with the fee schedule set forth on Exhibit A hereto (as
amended from time to time).  For purpsoes of clarity, the Annual Fund
Administration & Fund Accounting Fee Based Upon Average Net Assets Per Fund and
the Chief Compliance Officer Support Fee (Fund Complex) set forth on Exhibit A
are intended to compensate USBFS for its services under this Agreement as well
as the Administration Servicing Agreement between the Fund and USBFS.  The Fund
shall cause the Fund to pay all fees and reimbursable expenses within thirty
(30) calendar days following receipt of the billing notice, except for any fee
or expense subject to a good faith dispute.  The Fund shall notify USBFS in
writing within thirty (30) calendar days following receipt of each invoice if
the Fund is disputing any amounts in good faith.  The Fund shall settle such
disputed amounts within ten (10) calendar days of the day on which the parties
agree to the amount to be paid.
 
 
5

--------------------------------------------------------------------------------

 
 
8.             Representations and Warranties


A.           
The Fund hereby represents and warrants to USBFS, which representations and
warranties shall be deemed to be continuing throughout the term of this
Agreement, that:



 
(1)
It is duly organized and existing under the laws of the jurisdiction of its
organization, with full power to carry on its business as now conducted, to
enter into this Agreement and to perform its respective obligations hereunder;



 
(2)
This Agreement has been duly authorized, executed and delivered by the the Fund
in accordance with all requisite action and constitutes a valid and legally
binding obligation of the Fund, enforceable in accordance with their respective
terms, subject to bankruptcy, insolvency, reorganization, moratorium and other
laws of general application affecting the rights and remedies of creditors and
secured parties; and



 
(3)
It is conducting its business in compliance in all material respects with all
applicable laws and regulations, both state and federal, and has obtained all
regulatory approvals necessary to carry on its business as now conducted; there
is no statute, rule, regulation, order or judgment binding on it and no
provision of its organzational documents or any contract binding it or affecting
its property which would prohibit its execution or performance of this
Agreement.



B.            
USBFS hereby represents and warrants to the Fund, which representations and
warranties shall be deemed to be continuing throughout the term of this
Agreement, that:



 
(1)
It is duly organized and existing under the laws of the jurisdiction of its
organization, with full power to carry on its business as now conducted, to
enter into this Agreement and to perform its obligations hereunder;



 
(2)
This Agreement has been duly authorized, executed and delivered by USBFS in
accordance with all requisite action and constitutes a valid and legally binding
obligation of USBFS, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting the rights and remedies of creditors and secured parties;
and

 
 
6

--------------------------------------------------------------------------------

 
 
 
(3)
It is conducting its business in compliance in all material respects with all
applicable laws and regulations, both state and federal, and has obtained all
regulatory approvals necessary to carry on its business as now conducted; there
is no statute, rule, regulation, order or judgment binding on it and no
provision of its organizational documents or any contract binding it or
affecting its property which would prohibit its execution or performance of this
Agreement.



9.             Standard of Care; Indemnification; Limitation of Liability


A.           
USBFS shall exercise reasonable care in the performance of its duties under this
Agreement.  USBFS shall not be liable for any error of judgment or mistake of
law or for any loss suffered by the Fund in connection with its duties under
this Agreement, including losses resulting from mechanical breakdowns or the
failure of communication or power supplies beyond USBFS’ control, except a loss
arising out of or relating to USBFS’ refusal or failure to comply with the terms
of this Agreement or from its bad faith, negligence, or willful misconduct in
the performance of its duties under this Agreement.  Notwithstanding any other
provision of this Agreement, if USBFS has exercised reasonable care in the
performance of its duties under this Agreement, the Fund shall indemnify and
hold harmless USBFS from and against any and all claims, demands, losses,
expenses, and liabilities of any and every nature (including reasonable
attorneys’ fees) that USBFS may sustain or incur or that may be asserted against
USBFS by any person arising out of or related to (X) any action taken or omitted
to be taken by it in performing the services hereunder (i) in accordance with
the foregoing standards, or (ii) in reliance upon any written or oral
instruction provided to USBFS by any duly authorized officer of the Fund, as
approved by the Board of Directors of the Fund, or (Y) the Data, or any
information, service, report, analysis or publication derived therefrom, except
for any and all claims, demands, losses, expenses, and liabilities arising out
of or relating to USBFS’ refusal or failure to comply with the terms of this
Agreement or from its bad faith, negligence or willful misconduct in the
performance of its duties under this Agreement.  This indemnity shall be a
continuing obligation of the Fund, its successors and assigns, notwithstanding
the termination of this Agreement.  As used in this paragraph, the term “USBFS”
shall include USBFS’ directors, officers and employees.



The Fund acknowledges that the Data is intended for use as an aid in making
informed judgments concerning securities.  The Fund accepts responsibility for,
and acknowledges it exercises its own independent judgment in, its selection of
the Data, its selection of the use or intended use of such, and any results
obtained.  Nothing contained herein shall be deemed to be a waiver of any rights
existing under applicable law for the protection of investors.
 
USBFS shall indemnify and hold the Fund harmless from and against any and all
claims, demands, losses, expenses, and liabilities of any and every nature
(including reasonable attorneys' fees) that the Fund may sustain or incur or
that may be asserted against the Fund by any person arising out of any action
taken or omitted to be taken by USBFS as a result of USBFS’ refusal or failure
to comply with the terms of this Agreement, or from its bad faith, negligence,
or willful misconduct in the performance of its duties under this
Agreement.  This indemnity shall be a continuing obligation of USBFS, its
successors and assigns, notwithstanding the termination of this Agreement.  As
used in this paragraph, the terms “Fund” and the “Fund” shall include their
directors, officers, agents and employees.
 
 
7

--------------------------------------------------------------------------------

 
 
In the event of a mechanical breakdown or failure of communication or power
supplies beyond its control, USBFS shall take all reasonable steps to minimize
service interruptions for any period that such interruption continues.  USBFS
will make every reasonable effort to restore any lost or damaged data and
correct any errors resulting from such a breakdown at the expense of
USBFS.  USBFS agrees that it shall, at all times, have reasonable contingency
plans with appropriate parties, making reasonable provision for emergency use of
electrical data processing equipment to the extent appropriate equipment is
available.  Representatives of the Fund shall be entitled to inspect USBFS’
premises and operating capabilities at any time during regular business hours of
USBFS, upon reasonable notice to USBFS.  Moreover, USBFS shall obtain and
provide the Fund, at such times as they may reasonably require, copies of
reports rendered by independent accountants on the internal controls and
procedures of USBFS relating to the services provided by USBFS under this
Agreement.


Notwithstanding the above, USBFS reserves the right to reprocess and correct
administrative errors at its own expense.


In no case shall either party be liable to the other for (i) any special,
indirect or consequential damages, loss of profits or goodwill (even if advised
of the possibility of such; (ii) any delay by reason of circumstances beyond its
control, including acts of civil or military authority, national emergencies,
labor difficulties, fire, mechanical breakdown, flood or catastrophe, acts of
God, insurrection, war, riots, or failure beyond its control of transportation
or power supply; or (iii) any claim that arose more than one year prior to the
institution of suit therefore.


B.            
In order that the indemnification provisions contained in this section shall
apply, it is understood that if in any case the indemnitor may be asked to
indemnify or hold the indemnitee harmless, the indemnitor shall be fully and
promptly advised of all pertinent facts concerning the situation in question,
and it is further understood that the indemnitee will use all reasonable care to
notify the indemnitor promptly concerning any situation that presents or appears
likely to present the probability of a claim for indemnification.  The
indemnitor shall have the option to defend the indemnitee against any claim that
may be the subject of this indemnification.  In the event that the indemnitor so
elects, it will so notify the indemnitee and thereupon the indemnitor shall take
over complete defense of the claim, and the indemnitee shall in such situation
initiate no further legal or other expenses for which it shall seek
indemnification under this section.  The indemnitee shall in no case confess any
claim or make any compromise in any case in which the indemnitor will be asked
to indemnify the indemnitee except with the indemnitor’s prior written consent.

 
 
8

--------------------------------------------------------------------------------

 
 
C.            
The indemnity and defense provisions set forth in this Section 9 shall
indefinitely survive the termination and/or assignment of this Agreement.



D.           
If USBFS is acting in another capacity for the Fund pursuant to a separate
agreement, nothing herein shall be deemed to relieve USBFS of any of its
obligations in such other capacity.

 
10.          Proprietary and Confidential Information


USBFS agrees on behalf of itself and its directors, officers, and employees to
treat confidentially and as proprietary information of the Fund all records and
other information relative to the Fund and prior, present, or potential
shareholders of the Fund (and clients of said shareholders) including all
shareholder trading information, and not to use such records and information for
any purpose other than the performance of its responsibilities and duties
hereunder, except after prior notification to and approval in writing by the
Fund, which approval shall not be unreasonably withheld and may not be withheld
where USBFS may be exposed to civil or criminal contempt proceedings for failure
to comply, when requested to divulge such information by duly constituted
authorities, or when so requested by the Fund.  USBFS acknowledges that it may
come into possession of material nonpublic information with respect to the Fund
and confirms that it has in place effective procedures to prevent the use of
such information in violation of applicable insider trading laws.
 
Further, USBFS will adhere to the privacy policies adopted by the Fund pursuant
to Title V of the Gramm-Leach-Bliley Act, as may be modified from time to time
(the “Act”).  Notwithstanding the foregoing, USBFS will not share any nonpublic
personal information concerning any of the Fund’s shareholders to any third
party unless specifically directed by the Fund or allowed under one of the
exceptions noted under the Act.
 
11.          Term of Agreement; Amendment
 
This Agreement shall become effective as of the date first written above and
will continue in effect for a period of two (2) years.  However, this Agreement
may be terminated by either party at any time upon giving ninety (90) days prior
written notice to the other party or such shorter period as is mutually agreed
upon by the parties.  Notwithstanding the foregoing, this Agreement may be
terminated by any party upon the breach of the other party of any material term
of this Agreement if such breach is not cured within fifteen (15) days of notice
of such breach to the breaching party.  This Agreement may not be amended or
modified in any manner except by written agreement executed by the parties.
 
 
9

--------------------------------------------------------------------------------

 
 
12.          Records
 
USBFS shall keep records relating to the services to be performed hereunder in
the form and manner, and for such period, as it may deem advisable and is
agreeable to the Fund, but not inconsistent with the rules and regulations of
appropriate government authorities, in particular, Section 31 of the 1940 Act
and the rules thereunder.  USBFS agrees that all such records prepared or
maintained by USBFS relating to the services to be performed by USBFS hereunder
are the property of the Fund and will be preserved, maintained, and made
available in accordance with such applicable sections and rules of the 1940 Act
and will be promptly surrendered to the Fund on and in accordance with its
request.  USBFS agrees to provide any records necessary to the Fund to comply
with the Fund’s disclosure controls and procedures and internal control over
financial reporting adopted in accordance with the Sarbanes-Oxley Act of 2002
(the “SOX Act).  Without limiting the generality of the foregoing, the USBFS
shall cooperate with the Fund and assist the Fund as necessary by providing
information to enable the appropriate officers of the Fund to (i) execute any
required certifications and (ii) provide a report of management on the Fund’s
internal control over financial reporing (as defined in Sections 13a-15(f) or
15a-15(f) of the 1934 Act).


13.          Governing Law
 
This Agreement shall be construed in accordance with the laws of the State of
New York, without regard to conflicts of law principles.  To the extent that the
applicable laws of the State of New York, or any of the provisions herein,
conflict with the applicable provisions of the 1940 Act, the latter shall
control, and nothing herein shall be construed in a manner inconsistent with the
1940 Act or any rule or order of the SEC thereunder.
 
14.          Duties in the Event of Termination
 
In the event that, in connection with termination, a successor to any of USBFS’
duties or responsibilities hereunder is designated by the Fund by written notice
to USBFS, USBFS will promptly, upon such termination and at the expense of the
Fund, transfer to such successor all relevant books, records, correspondence and
other data established or maintained by USBFS under this Agreement in a form
reasonably acceptable to the Fund (if such form differs from the form in which
USBFS has maintained the same, the Fund shall pay any expenses associated with
transferring the data to such form), and will cooperate in the transfer of such
duties and responsibilities, including provision for assistance from USBFS’
personnel in the establishment of books, records and other data by such
successor.  If no such successor is designated, then such books, records and
other data shall be returned to the Fund.
 
 
10

--------------------------------------------------------------------------------

 

 
15.          No Agency Relationship
 
USBFS shall for all purposes herein be deemed to be an independent contractor
and shall, unless otherwise expressly provided or authorized herein, have no
authority to act for or represent the Fund in any way or otherwise be deemed an
agent of the Fund, or to conduct business in the name, or for the account, of
the Fund.


16.          Data Necessary to Perform Services
 
The Fund or its agent shall furnish to USBFS the data necessary to perform the
services described herein at such times and in such form as mutually agreed
upon.  If USBFS is also acting in another capacity for the Fund, nothing herein
shall be deemed to relieve USBFS of any of its obligations in such capacity.


17.          Notification of Error
 
The Fund will notify USBFS of any discrepancy between USBFS and the Fund,
including, but not limited to, failing to account for a security position in the
Fund’s portfolio, by the later of: within five (5) business days after receipt
of any reports rendered by USBFS to the Fund; within five (5) business days
after discovery of any error or omission not covered in the balancing or control
procedure, or within five (5) business days of receiving notice from any
shareholder.


18.          Compliance with Laws
 
The Fund has and retains primary responsibility for all compliance matters
relating to the Fund, including but not limited to compliance with the 1940 Act,
the Code, the SOX Act, the USA PATRIOT Act of 2002 and the policies and
limitations of the Fund relating to its respective portfolio investments as set
forth in the Prospectus. USBFS’ services hereunder shall not relieve the Fund of
its responsibilities for assuring such compliance or the Board of Directors’
oversight responsibility with respect thereto.


19.          Assignment
 
This Agreement may not be assigned by either party without the prior written
consent of the other party.
 
 
11

--------------------------------------------------------------------------------

 
 
20.          Notices
 
Any notice required or permitted to be given by either party to the other shall
be in writing and shall be deemed to have been given on the date delivered
personally or by courier service, upon delivery after sent by registered or
certified mail, postage prepaid, return receipt requested, or on the date sent
and confirmed received by facsimile transmission to the other party’s address
set forth below:


Notice to USBFS shall be sent to:
 
U.S. Bancorp Fund Services, LLC
777 East Wisconsin Avenue
MK-WI-J1S
Milwaukee, WI  53202


and notice to the Fund shall be sent to:
 
BDCA Venture, Inc.
c/o 1100 Capital Consulting, LLC
128 N. 13th Street, #1100
Lincoln, NE 68508


21.          Entire Agreement
 
This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and supersedes all prior agreements, arrangements and
understandings, whether written or oral.
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by a duly authorized officer on one or more counterparts as of the date first
above written.
 

BDCA VENTURE, INC.   U.S. BANCORP FUND SERVICES, LLC               By:     /s/
Frederic M. Schweiger   By:     /s/ Joseph Neuberger               Title:    
Chief Operating Officer   Title:     Executive Vice President  

 
 
 
13

--------------------------------------------------------------------------------

 
 
 
Exhibit A
Fund Administration & Fund Accounting Services Fee Schedule
 
 
14